Citation Nr: 0609749	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-23 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
cavernous hemangioma, status post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal.

2.  Entitlement to an increased evaluation for cavernous 
hemangioma, status post thoracotomy and right upper 
lobectomy, with partial sixth rib removal, currently 
evaluated as 30 percent disabling.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1946 to March 1949.

Initially, the Board of Veterans' Appeals (Board) notes that 
the remaining issues on appeal were remanded for further 
evidentiary development in October 2001, and that the action 
requested by the Board has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  COPD has not been related to service or service-connected 
disability.

2.  The veteran's service-connected cavernous hemangioma, 
status post thoracotomy and right upper lobectomy, with 
partial right sixth rib removal, is manifested by Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO) of 36 percent 
of predicted.  

3.  Hypertension has not been related to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  COPD is not related to service or service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  The criteria for a 100 percent rating for cavernous 
hemangioma, status post thoracotomy and right upper 
lobectomy, with partial sixth rib removal, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (2005).

3.  Hypertension is not related to service or service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
advised on multiple occasions of the need to provide evidence 
in support of the claims.

First, the November 1998 rating action and April 1999 
statement of the case advised the veteran that there was no 
basis to increase the rating for his service-connected 
disability under the applicable rating criteria, and that 
there was no evidence that linked the veteran's COPD and 
hypertension to service or service-connected disability.

A May 1999 supplemental statement of the case advised the 
veteran that additional evidence did not establish that 
hypertension was related to service or service-connected 
disability.

A May 2001 rating action then notified the veteran that 
results from October 1998 VA examination included an opinion 
that the veteran's COPD was of recent onset and not related 
to his service-connected disability.

Following the Board's October 2001 remand, the veteran was 
furnished with an April 2002 letter that advised him of the 
evidence needed to substantiate his claims, and the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Similar VCAA notice letters were provided in October 
2003 with respect to the veteran's increased rating claim, 
and in April 2004, with respect to both the increased rating 
claim and the issue of entitlement to service connection for 
hypertension as secondary to service-connected disability.

Thereafter, an August 2004 supplemental statement of the case 
advised the veteran that COPD and hypertension had still not 
been linked to service or service-connected disability, and 
that the veteran's obstructive respiratory defect could not 
be considered in order to assign a higher rating for the 
veteran's service-connected disability.

The January 2005 supplemental statement of the case notified 
that additional evidence still did not warrant any change in 
the decision to deny service connection for COPD and 
hypertension, or entitlement to an increased rating for 
cavernous hemangioma, status post thoracotomy and right upper 
lobectomy, with partial sixth rib removal.

Although the April 2002, October 2003, and April 2004 VCAA 
notice letters came after the original rating decision that 
denied the claims in November 1998, and did not specifically 
request that appellant provide any evidence in the veteran's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
recent VA examination was in any way inadequate or indicated 
any intention to provide additional evidence in support of 
the claims.  

Finally, to the extent the Board has granted a 100 percent 
schedular rating for the veteran's service-connected 
cavernous hemangioma, status post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal, any failure 
to notify and/or develop the claim under the VCAA cannot be 
considered prejudicial to the veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service medical records do not reflect any complaints or 
treatment of hypertension or COPD.  They do reflect a 
diagnosis of valvular heart disease, rheumatic, mild mitral-
stenosis in December 1947.  A supplemental hospital record 
from September 1948 notes that a lesion in the right lung was 
probably not tuberculosis.  The veteran underwent a right 
upper lobe lobectomy in October 1948 for cavernous hemangioma 
of the right upper lobe.  

A hospital discharge summary from March 1949 reflects final 
diagnoses of tuberculosis, minimal, reinfection type, 
pulmonary, active, not concurred in, valvular heart disease, 
rheumatic, mild, mitral-stenosis, unchanged, and cavernous 
hemangioma, lung, right upper lobe, chronic, congenital.

Private medical records from August 1976 reflect that the 
veteran denied a history of high blood pressure or dyspnea on 
exertion.  A March 1987 private chest X-ray was interpreted 
to reveal negative findings.

A review of the history of the veteran's service connected 
disability shows that the veteran was originally granted 
service connection for cavernous hemangioma, status post 
thoracotomy and right upper lobectomy, with partial sixth rib 
removal in October 1990, and that a 30 percent rating was 
assigned from June 1988 based in part on VA examination 
results.  

VA examination in May 1990 revealed that the veteran reported 
dyspnea and that pulmonary tuberculosis on the right side had 
been diagnosed in 1947.  Blood pressure was noted to be 
152/90, when sitting, and 140/90, when recumbent, and the 
diagnosis included history of pulmonary tuberculosis treated 
with right upper lobectomy.  

August 1997 VA chest X-rays revealed pleural thickening 
projecting along the periphery of the lower 1/3 of the right 
lung and evidence of old healed rib fractures involving the 
posterior lateral surface of the right fifth and sixth ribs.  
December 1997 VA ventricular studies were interpreted to 
reveal normal findings.

December 1997 VA pulmonary function studies revealed pre-
bronchodilator (pre-bronch) Forced Vital Capacity (FVC) of 56 
percent of predicted versus 61 percent, post-bronchodilator 
(post-bronch), Forced Expiratory Volume in one second (FEV1) 
of 52 percent pre-bronch and 56 percent post-bronch, FEV1/FVC 
of 74 percent pre-bronch and 72 percent post-bronch, and 
DLCOunc of 46 percent of predicted.  These results were 
interpreted to reveal normal FEV1, and that after 
bronchodilator administration, there was no significant 
change in FEV1 or FVC.  DLCO was severely reduced.  The 
examiner commented that results might be consistent with a 
component of reversible small airways disease and that there 
was a moderate restrictive ventilatory defect.  

VA records from March 1998 reflect that the veteran's 
complaints included dyspnea and cold symptoms.  He would 
experience dyspnea with daily activities.  Blood pressure was 
160/98.  Pulmonary function studies revealed restrictive lung 
disease.  The assessment included hypertension and 
restrictive lung disease status post lobectomy.  At the end 
of the month, there were blood pressure readings of 185/111 
and 168/90.  In June 1998, the assessment continued to 
include hypertension, which was considered better controlled 
with a change in medication.  There also continued to be a 
diagnosis of restrictive lung disease.

July 1998 VA chest X-rays were interpreted to reveal post-
surgical changes in the right hemithorax with pleural and rib 
changes, and cardiomegaly with old healed granulomatous 
disease and some interstitial changes in the lungs.  July 
1998 CT scan of the chest revealed an impression of pleural 
thickening and bullous changes in the right apical region, 
bilateral pleural plates, some prominence of septal lines 
bilaterally, and suspicion of a very small area of low 
attenuation in the liver.

October 1998 VA examination revealed that the veteran's 
claims file was reviewed in conjunction with the examination.  
It was noted that the veteran had a cavernous hemangioma of 
the right upper lobe resected when he was in the service, and 
that recent pulmonary function studies revealed some small 
airway responsiveness consistent with small airway disease.  
The examiner also noted a moderate restrictive ventilatory 
defect which was consistent with the veteran's previous 
surgery.  There was also a mild decrease in arterial oxygen 
saturation that was found to be consistent with COPD.  It was 
also noted that the veteran worked for General Motors for 22 
years, during which time he had significant asbestos exposure 
when he was covered with dust.  A computed tomography (CT) 
scan was found to reveal some pleural plaque consistent with 
the asbestos exposure.  

Physical examination revealed blood pressure was 171/80 and 
that the veteran experienced dyspnea at rest.  The diagnosis 
was COPD, status post resection of the right upper lobe, and 
status post partial resection of the right sixth rib, and the 
examiner commented that it was clear that the veteran's 
current respiratory problem was primarily due to COPD.  The 
examiner noted the veteran's restrictive problems, but opined 
that resection of one upper lobe would not cause any problems 
by itself, and that the veteran's present respiratory 
problems were due to his COPD, which, was of recent onset and 
unrelated to his cavernous hemangioma.  At the time it was 
removed, there was considerable evidence of pulmonary 
hypertension with polycythemia and clubbing, but the signs of 
that had subsided since the surgery, and the chest wall 
discomfort with exertion in the area of the partial rib 
resection was not found to be significantly disabling, but 
discomforting.

A VA treatment record from June 1999 reflects an impression 
that included COPD and costochondritis.

In April 2000, there was an impression of mild COPD and 
restrictive lung disease due to prior thoracotomy.

May 2000 VA pulmonary function studies revealed pre-bronch 
FVC of 53 percent of predicted versus 55 percent, post-
bronch, FEV1 of 52 percent pre-bronch and 54 percent post-
bronch, FEV1/FVC of 76 percent pre-bronch and 76 percent 
post-bronch, and DLCOunc of 47 percent of predicted.  An 
examiner subsequently commented that the FEV1 was moderately 
reduced and the FVC was reduced.  The DLCO was considered to 
be severely reduced.  The impression was that the response in 
the Forced Expiratory Flow (FEF) 25-75 to bronchodilators 
might be consistent with a component of reversible small 
airway disease, and that there was a severe gas exchange 
abnormality and a severe restrictive ventilatory defect.

VA treatment records from August 2000 to June 2001 reflect 
additional relevant medical records.  An entry in August 2000 
reflects an impression of pleuralistic postoperative chest 
pain-long standing asbestosis.  An entry in October 2000 
indicates that the veteran had biopsy proven asbestosis.  It 
also notes that the veteran had a good response to 
bronchodilator medication but was primarily relieved by 
Motrin.  A consultation note in May 2001 reflects that the 
veteran was evaluated at this time for severe dyspnea when he 
was making an effort to move a television.  Past medical 
history was noted to include moderate reversible obstructive 
and severe restrictive pattern, asthma, and hypertension.  
The examiner's assessment included dyspnea and asthma and the 
veteran to continue with treatment for asthma and undergo 
additional diagnostic evaluation.  A May 2001 VA 
ventilation/perfusion lung scan revealed an impression of 
perfusion defect in the apical segment of the upper lobe of 
the right lung unchanged since the previous study of July 
1998 and clinically secondary to past surgery.  June 2001 VA 
cardiological evaluation revealed no clear evidence of 
ventricular hypertrophy.

Private pulmonary function studies from August 2003 revealed 
pre-bronch FVC of 47 percent of predicted versus 46 percent, 
post-bronch, FEV1 of 47 percent pre-bronch and 48 percent 
post-bronch, FEV1/FVC of 78 percent pre-bronch and 81 percent 
post-bronch, and DLCOunc of 36 percent of predicted.  An 
examiner subsequently commented that total lung capacities, 
residual volumes, functional capacities, slow and forced 
vital capacities, and FEV1 were markedly decreased.  The 
diffusing capacity study was also noted to be markedly 
decreased.  The impression was that baseline studies revealed 
severe impairment of ventilation, which was primarily 
restrictive in type, and severely reduced diffusing capacity 
for carbon monoxide.

VA treatment records from June 2002 reflect that the veteran 
complained of pain in the right chest wall.  The diagnosis 
included hypertension and status post right lower lobectomy 
of the right lung.  In August 2003, the assessment included 
COPD and hypertension.  In September 2003, a cardio 
echocardiogram was interpreted to reveal borderline 
concentric left ventricular hypertrophy and mild mitral valve 
prolapse.

Private consultation records from December 2003 reflect that 
the veteran underwent sinus surgery one month earlier, and 
that at that time, his oxyhemoglobin saturation was 
reportedly low and pulmonary function studies revealed a 
restrictive pattern.  The veteran reported a history of 
dyspnea on exertion for the previous 10 years that had been 
worse over the previous year.  Spirometry revealed pre-bronch 
FVC of 51 percent of predicted, FEV1 of 48 percent pre-
bronch, and FEV1/FVC of 73 percent.  The impression was that 
the veteran's main presenting symptoms and findings were 
dyspnea, wheezing, hypoxemia, and a restrictive pattern on 
pulmonary testing, and that obviously, the differential 
diagnosis for all these findings was very broad and ranged 
from asthma to thromboembolic disease, congestive heart 
failure (CHF), occult valvular heart disease, interstitial 
lund disease, etc.  

December 2003 private chest CT scan revealed a suggestion of 
minimal subpleural fibrosis.

VA respiratory examination in February 2004 revealed the 
examiner's recollection of evaluating the veteran previously 
in 1998 for the dyspnea for which the veteran had recently 
been given an inhaler to use.  The veteran was noted to have 
also recently developed diabetes and high blood pressure.  
The examiner further noted that pulmonary function studies 
from 1990 showed hyperinflation, and that those obtained more 
recently (1997) showed restrictive lung disease with little 
evidence of obstructive disease.  A lung scan was noted to be 
consistent with COPD.  The diagnoses were restrictive 
pulmonary disease more likely than not due to his service-
connected resection of pulmonary cavernous hemangioma, 
reactive airway disease, undetermined etiology (non-smoker), 
and history of hyperinflation most likely due to reactive 
airway disease.  

The examiner commented that in 1998, most of the veteran's 
respiratory problem appeared to be unrelated to his surgery.  
In reviewing the records, the examiner now believed that the 
contribution of the veteran's restrictive disease to his 
pulmonary problem was clearly present at this time, more so 
than when he was younger, and that his reactive airway 
disease was the major component of his respiratory compromise 
earlier.  There was no other component in his history that 
would explain this.  (Causes of reactive airway disease 
included pulmonary fibrosis, reduced muscle strength from 
phrenic nerve injury or neuromuscular disease, pleural 
disease and prior lung resection.)  The veteran's CHF was 
found to be contributing to both the restrictive and reactive 
airway components of the veteran's respiratory insufficiency.  
The CHF was not related to or due to his service-connected 
resection of the cavernous hemangioma as it was primarily 
left-sided and likely due to coronary artery disease due to 
diabetes.  The examiner believed that it was not possible to 
separate out how much was due to the restrictive disease, the 
reactive airway disease, and the CHF, but the reactive airway 
and CHF were considered most likely a larger part of the 
respiratory compromise than the restrictive lung disease.  
The examiner additionally noted that the thing that was 
limiting the veteran's lifestyle was the dyspnea, which was 
worsened by reactive airway disease, which was less likely 
than not due to the resection of the cavernous hemangioma and 
resulting restrictive condition but worse now since the 
development of his CHF.

March 2004 VA pulmonary function studies revealed pre-bronch 
FVC of 45.6 versus post-bronch of 46.3, FEV1 of 45.9 percent 
pre-bronch versus 45.7 post-bronch, and FEV1/FVC of 79 
percent pre-bronch and 77 percent post-bronch.  The 
impression was severe restrictive lung defect, and severe gas 
exchange abnormality. 

VA examination in May 2004 revealed that this examiner 
reviewed the claims file in conjunction with the examination 
and previously evaluated the veteran in 1998 and more 
recently, in February 2004.  The examiner stated that there 
was no evidence of hypertension in service or within one year 
of discharge.  The examiner noted that he saw the veteran in 
1998, at which time the veteran reported dyspnea since 
service.  However, the examiner noted that in August 1976, 
the veteran denied dyspnea with severe exertion.  The 
examiner further noted that the veteran complained of dyspnea 
in 1990 but reported in 1998 that it began one and one-half 
years earlier.  The veteran reported that his main problem 
was dyspnea, and that he had more recently developed problems 
of diabetes and hypertension.  The examiner then outlined the 
development of the veteran's respiratory problems since 1990.  

The diagnoses were restrictive pulmonary disease more likely 
than not due to his service-connected resection of the 
pulmonary cavernous hemangioma, reactive airway disease, 
undetermined etiology (non-smoker), history of hyperinflation 
and COPD most likely due to reactive airway disease, 
tenderness of the right rib cage that had not limited the 
veteran's lifestyle, and mild oxygen desaturation, which 
increased with exertion, noting that with the exception of 
the rib cage tenderness, the other diagnoses contributed to 
the veteran's decreased exercise tolerance.  The examiner 
reiterated that the thing limiting the veteran's lifestyle 
had been his dyspnea.  The examiner commented that while the 
veteran stated that he experienced this symptom since 
service, the record did not support that statement.  Dyspnea 
had not appeared in the record until 1990, and the examiner 
opined that dyspnea was due primarily to reactive airway 
disease, which was not related to his cavernous hemangioma 
and the mild restrictive lung disease following its 
resection.  The examiner further commented that dyspnea had 
worsened now with the development of CHF, which was not 
related to his cavernous hemangioma and/or its resection.  
The restrictive disease that was a residual of the resection 
of the cavernous hemangioma did contribute, somewhat, to 
dyspnea, but it was not possible to determine to what extent.  
Finally, the examiner opined that based on his review of the 
records, there was no evidence of systemic hypertension 
during service or within a year of discharge.  He further 
concluded that the only residual of surgery was restrictive 
pulmonary disease and chest wall tenderness.

VA heart examination in September 2004 was conducted by the 
same VA examiner who conducted previous VA examinations of 
the veteran.  The examiner reiterated that while there was a 
current diagnosis of hypertension, there was a lack of in-
service evidence of hypertension.  In addition, there was no 
medical evidence consistent with hypertension while in 
service.  There was also no evidence that there was a 
diagnosis of hypertension within one year of discharge.  It 
was also noted that by the veteran's own account, 
hypertension was first diagnosed within the past 20 years, 
approximately 45 years after his discharge from service.  The 
examiner summarized that it seemed clear that the veteran's 
current problems relating to his shortness of breath and 
chest wall pain were secondary to his pulmonary condition and 
subsequent thoracotomy and not related to any heart condition 
at this time.  

VA treatment records from November 2004 reflect an assessment 
that included COPD and hypertension.  


II.  Analysis

Entitlement to Service Connection for COPD and Hypertension 
as Secondary to Service and/or Service-Connected Disability

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  38 
C.F.R. § 3.310 (2005).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Initially, the Board notes that the veteran has pursued his 
claim for service connection for COPD primarily on the basis 
that it is related to his service-connected residuals of 
cavernous hemangioma, and his claim for service connection 
for hypertension primarily on the basis that it had its onset 
in service.  However, the Board finds that the RO has 
adjudicated each of these claims on both a direct and 
secondary basis, and that each theory is therefore entitled 
to consideration with respect to each claim.  

The Board would first note that the record reflects multiple 
diagnoses of hypertension and COPD, and that the required 
element of current disability has been established with 
respect to both claims.

However, as the veteran has clearly been advised in multiple 
communications from the RO during the pendency of his appeal, 
in order to succeed in his claims, the veteran must further 
provide evidence that the claimed disabilities were linked to 
active service, or in the case of cardiovascular disease, to 
a period of one year after service.  Alternatively, the 
veteran would need to provide medical evidence linking his 
hypertension and/or COPD to a current residual of his in-
service cavernous hemangioma.  The veteran has done neither.  
Instead, it is apparent that he has chosen simply to rely on 
the evidence of record, and as shown more fully below, this 
very clearly does not support either claim.

Turning first to the claim for COPD, while there was clearly 
no evidence of COPD during service, with the lobectomy in 
October 1948, the Board would initially agree that there is 
some basis in the record to consider direct or secondary 
incurrence of this disorder.  This is one of the reasons the 
Board chose to further develop this claim by way of VA 
medical examination and opinion.  In this regard, however, 
beginning in October 1998, the opinion evidence has been 
squarely against the claim.  More specifically, in October 
1998, the examiner opined that the veteran's current 
respiratory problem was primarily due to COPD, which was of 
recent onset and unrelated to his cavernous hemangioma.  

Additionally, in February 2004, while the same VA examiner 
now found that the veteran's restrictive disability was more 
disabling than when the veteran was a younger man, he 
continued to find that the veteran's reactive airway disease 
was the major component of his respiratory compromise.  The 
veteran's CHF was also found to be contributing to both the 
restrictive and reactive airway components of respiratory 
insufficiency.  However, the examiner specifically noted that 
the CHF was not related to or due to his service-connected 
resection of the cavernous hemangioma as it was primarily 
left-sided and likely due to coronary artery disease due to 
diabetes.  The examiner believed that it was not possible to 
separate out how much was due to the restrictive disease, the 
reactive airway disease, and the CHF, but the reactive airway 
and CHF were considered most likely a larger part of the 
respiratory compromise than the restrictive lung disease.  
The examiner further noted that the thing that was limiting 
the veteran's lifestyle was the dyspnea, which was worsened 
by reactive airway disease, which was less likely than not 
due to the resection of the cavernous hemangioma and 
resulting restrictive condition but worse now since the 
development of his CHF.

Moreover, in May 2004, this examiner opined that while the 
veteran stated that he experienced dyspnea since service, the 
record did not support that statement.  Dyspnea had not 
appeared in the record until 1990, and the examiner opined 
that dyspnea was due primarily to reactive airway disease, 
which was not related to his cavernous hemangioma and the 
mild restrictive lung disease following its resection.  The 
examiner further commented that the veteran's dyspnea had 
worsened now with the development of CHF, which was not 
related to his cavernous hemangioma and/or its resection.  
The examiner further opined that the only residual of the 
veteran's in-service surgery was restrictive pulmonary 
disease and chest wall tenderness.

Thus, the only medical opinion evidence of record does not 
find that the veteran's COPD is related to service or the 
veteran's service-connected residuals of cavernous 
hemangioma, and the examiner's observations regarding the 
lack of any documented complaints of dyspnea until 1990 are 
supported by the evidence of record.  The Board further notes 
that there is no medical opinion evidence that contradicts 
the opinions of the VA examiner from 1998 and 2004, and that 
since the veteran has had no medical training or expertise, 
his opinions linking COPD to service or service-connected 
disability are found to be of minimal or no weight.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board therefore finds that a preponderance of the 
evidence is against the claim for service connection for 
COPD.

Similarly, with respect to the claim for service connection 
for hypertension, the 1998 and 2004 VA examiner concluded in 
February 2004 that the veteran's CHF was not related to or 
due to his service-connected resection of the cavernous 
hemangioma as it was primarily left-sided and likely due to 
coronary artery disease due to diabetes, that dyspnea had 
worsened now with the development of CHF, which was not 
related to his cavernous hemangioma and/or its resection, and 
that based on his review of the records, there was no 
evidence of systemic hypertension during service or within a 
year of discharge.  

Following his additional review of the record in September 
2004, the 1998 and May 2004 VA examiner then reiterated that 
while there was a current diagnosis of hypertension, there 
was a lack of in-service evidence of hypertension, there was 
no medical evidence consistent with hypertension while in 
service, there was no evidence that there was a diagnosis of 
hypertension within one year of discharge, and that by the 
veteran's own account, his hypertension was first diagnosed 
within the past 20 years, approximately 45 years after his 
discharge from service.  The examiner summarized that it 
seemed clear that the veteran's current problems relating to 
his dyspnea and chest wall pain were secondary to his 
pulmonary condition and subsequent thoracotomy and not 
related to any heart condition at this time.  

Thus, the only medical opinion as to the claim for service 
connection for hypertension does not relate this condition to 
service, a period of one year after service, or to the 
veteran's service-connected residuals of cavernous 
hemangioma, and the examiner's observations regarding the 
veteran's report of the first diagnosis within the last 20 
years is actually more favorable to the veteran than the 
evidence of record, which does not reveal a diagnosis of 
hypertension until March 1998.  The Board also again notes 
that there is no medical opinion evidence that contradicts 
the opinions of the VA examiner from 1998 and 2004, and that 
since the veteran has had no medical training or expertise, 
his opinions linking hypertension to service or service-
connected disability are again found to be of minimal or no 
weight.  Espiritu v. Derwinski, supra.

The Board therefore finds that a preponderance of the 
evidence is also against the claim for service connection for 
hypertension.


Entitlement to a Rating in Excess of 30 percent for Residuals 
of Cavernous Hemangioma

The Board would initially note that this disability is 
currently rated as 30 percent disabling under the old rating 
criteria applicable to respiratory disorders, which permitted 
a 30 percent rating for unilateral lobectomy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6816 (prior to October 7, 1996).  As 
the veteran's claim for increased rating was filed in March 
1998, the Board finds that this code is no longer for 
consideration, and that the veteran's entitlement to an 
increased rating will be predicated solely based on 
entitlement under the new criteria effective in October of 
1996.

In this regard, the Board observes that the new criteria rate 
residuals of lobectomy under Diagnostic Code 6844, which 
relates to restrictive lung diseases and provides that the 
disabilities are to be rated under a General Rating Formula 
for Restrictive Lung Disease.  This formula provides a 60 
percent rating for FEV-1 of 40 to 55 percent predicted, or: 
FEV-1/FVC of 40 to 55 percent, or; Diffusion Capacity of the 
Lung for Carbon Dioxide by the Single Breath Method (DLCO 
(SB)) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is provided for FEV1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary failure, or; requirement of 
outpatient oxygen therapy.

The Board's review of the data obtained through various VA 
and private examination reveals multiple values of FEV-1 and 
FEV-1/FVC that would entitle the veteran to a 60 percent 
rating under Diagnostic Code 6844.  More importantly, 
pulmonary function studies from August 2003 revealed DLCOunc 
of 36 percent of predicted, which is found to be consistent 
with a 100 percent rating.

While the Board appreciates the fact that the 1998 and 2004 
VA examiner determined that most of the veteran's complaints 
were referable to his nonservice-connected CHF and 
obstructive respiratory defect, he acknowledged that he could 
not distinguish now much of the veteran's respiratory 
disability was related to his restrictive lung disorder, his 
restrictive disorder, and his CHF.  Thus, the Board finds 
that it is required to give the veteran the benefit of the 
doubt in this instance, and conclude that the DLCO of 36 
percent of predicted is attributable to service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the Board finds that the veteran is entitled to 
a 100 percent rating for his service-connected cavernous 
hemangioma, status post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal.













ORDER

The claim for service connection for COPD is denied.

The claim for service connection for hypertension is denied.

Entitlement to a 100 percent evaluation for cavernous 
hemangioma, status post thoracotomy and right upper 
lobectomy, with partial right sixth rib removal, is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


